            Case 1:19-cr-00111-DLC Document 45 Filed 03/23/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


    UNITED STATES OF AMERICA,
                                                         CR 19-111-BLG-DLC
                          Plaintiff,

    vs.                                                ORDER

    MICHAEL DUANE STRAIN,

                          Defendant.

          Counsel for the government moves to appear remotely for the Faretta

hearing set for March 29, 2021. (Doc. 44.) Defendant Michael Duane Strain

does not oppose the motion, and good cause supports it.

          Accordingly, IT IS ORDERED that the motion (Doc. 44) is GRANTED.

Counsel for the United States may appear via Zoom at the hearing.1 The Clerk of

Court shall notify counsel via e-mail of the meeting ID and password within 24

hours of the hearing.

          DATED the 23rd day of March, 2021.




1
    Zoom Guidance and Setup available at: https://www.mtd.uscourts.gov/zoom-hearings
